Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schramme et al 6299476.
	Schramme et al discloses an electrical connector with a flat-type conductor for matingly connecting a front end section of a flat-type conductor with a strip-like configuration extending in the forward-backward direction to a counterpart electrical connector, said electrical connector with a flat-type conductor comprising: said flat-type conductor 60, which has formed therein a plurality of circuits extending in a forward-backward direction that are arranged in the strip width direction of the flat-type conductor, a housing 12 holding the front end section of the flat-type conductor, and a retainer 14 attached to the housing for supporting the front end section of the flat-type conductor, wherein the housing comprises a locking portion (Figure 2, unnumbered projection in front of and centered between 28), which is positioned within the range between the circuits positioned at the outermost ends in the strip width direction of the flat-type conductor and is lockable to the counterpart electrical connector, and a holding space 24, which holds the retainer along with the front end section of the flat-type conductor, the front end section of the flat-type conductor has formed therein a pass-through portion 78 extending through the flat-type conductor in the thickness direction of said flat-type conductor at a location at least partially overlapping with the locking portion in the strip width direction, and the retainer has a protrusion 86 that protrudes in the thickness direction of the flat-type conductor and enters the pass-through portion of the flat-type conductor, so as to limit rearward movement of the flat-type conductor with the help of said protrusion.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the housing recessed portion that permits entry of the apex portion of the protrusion; in combination with the rest of the subject matter of the respective independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832